Citation Nr: 1038250	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot 
wound, right shoulder, currently rated as 20 percent disabling. 

 2. Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to September 
1945.  He received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision, which in pertinent 
part, denied an increased rating for residuals of a right 
shoulder gunshot wound, and from a May 2007 rating decision that 
denied entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The residuals of a gunshot wound of the right shoulder, 
involving Muscle Group III, are manifested by complaints of pain 
and fatigue asymptomatic scars, and limitation of motion from the 
side to 150 degrees.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
residuals of a gunshot wound, right shoulder, have not been met. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to provide 
Veterans with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

For the Veteran's increased rating claim, under the VCAA, VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) must request that the Veteran provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased rating 
claim required that VA notify the Veteran that, to substantiate 
such a claim: (1) the Veteran must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life; (2) if the diagnostic 
code under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life (such as 
a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran; (3) the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements of the Court's decision were not disturbed by the 
Federal Circuit.  

VA provided VCAA required notice regarding his increased rating 
claim, in correspondence sent to the Veteran in October 2006.  
This letter told the Veteran that he could substantiate the claim 
with evidence that the disability had worsened, notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his increased rating claim, and 
identified his duties in obtaining information and evidence to 
substantiate his claim.  

The October 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating and effective 
date for the claimed disability under consideration, in 
accordance with Dingess.  The letter told him that he could 
substantiate the claim with evidence of the impact of his 
disability on employment, provided examples of evidence that 
could substantiate the claim, and provided all elements of the 
notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a Veteran submit any evidence in his or her possession that 
might substantiate the claims. 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The Veteran, nonetheless, received this notice in the 
October 2006 letter.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
Veteran obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a Veteran obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service records, 
and records from VA treatment providers.  Additionally, the 
Veteran was afforded adequate VA examinations in response to his 
claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on the 
merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2009).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2009).  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (2009).

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A Veteran may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2009), pertaining to functional impairment. The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable. In this regard, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined rating 
where the symptomatology is distinct and separate. Esteban, at 
262 (1994).

Rating Criteria

The Veteran's service-connected disability is rated in accordance 
with 38 C.F.R. § 4.73, Diagnostic Code 5303 (2009).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73 (2009). For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions. 38 C.F.R. § 4.55(b). The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities 
are rated as slight, moderate, moderately severe, or severe, 
according to criteria based on the type of injury, the history 
and complaint, and objective findings. 38 C.F.R. § 4.56(d).

A slight muscle disability is a simple wound of muscle without 
debridement or infection. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c). 
Minimal scar, no evidence of fascial defect, atrophy, or impaired 
tonus. No impairment of function or metallic fragments retained 
in muscle tissue.

A moderate muscle disability is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. Service department record or other evidence of in 
service treatment for the wound. Record of consistent complaint 
of one or more of the cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), particularly  
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. Entrance 
and (if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the sound 
side.

A moderately severe muscle disability is a through and through or 
deep penetrating wound by a small high velocity missile or large 
low velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intramuscular scarring. Service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of the wound. Record of consistent 
complaint of cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), and, if present, evidence of 
inability to keep up with work requirements. Entrance and (if 
present) exit scars indicating track of missile through one or 
more muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

A severe muscle disability is a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding and 
scarring. Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound. Record of consistent complaint of cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements. Ragged, depressed and adherent scars, indicating 
wide damage to muscle groups in the missile track. Palpation 
showing loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area. Muscles swell or harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. 

If present, the following are also signs of severe muscle injury: 
(A) X-ray evidence of minute multiple scattered foreign bodies 
indicating intramuscular trauma and explosive effect of the 
missile. (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing over 
the bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle excitability 
to pulsed electrical current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not in 
track of the missile, particularly of the trapezius and serratus 
in wounds of the shoulder girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing by a projectile.

As stated above, the Veteran is rated under Diagnostic Code 5303. 
Diagnostic Code 5303 applies to residuals of an injury to Muscle 
Group III, namely the intrinsic muscles of the shoulder girdle. 
These muscles are: (1) pectoralis major I (clavicular) and (2) 
deltoid. The function of these muscles is elevation and abduction 
of arm to level of shoulder, and to act with the extrinsic 
muscles of the shoulder girdle in forward and backward swing of 
the arm. 38 C.F.R. § 4.73.

The criteria specify separate ratings for dominant and 
nondominant extremities. Such a finding will be determined by the 
evidence of record, or by testing on VA examination. 38 C.F.R. § 
4.69 (2009). As demonstrated by the medical evidence of record, 
the Veteran is right-handed and, as such, the dominant shoulder 
disability ratings are applicable.

Under Diagnostic Code 5303, a slight impairment is rated 
noncompensably. A 20 percent evaluation is assigned for a 
moderate injury. A 30 percent disability evaluation is warranted 
for a moderately severe muscle injury. A 40 percent disability 
evaluation is contemplated when such impairment is severe.

Additional criteria for determining how to classify a muscle 
injury are set forth in 38 C.F.R. § 4.56. The criteria consist of 
the type of injury, the history and complaints, and the objective 
findings. 

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement. See 38 C.F.R. § 4.56(c). A through-and-through 
injury with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged. See 38 C.F.R. 
§ 4.56(b).

Additionally, under 38 C.F.R. § 4.55 (2009):

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	 For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 
6 muscle groups for the shoulder girdle and arm (Diagnostic 
Codes 5301 through 5306); 3 muscle groups for the forearm 
and hand (Diagnostic Codes 5307 through 5309); 3 muscle 
groups for the foot and leg (Diagnostic Codes 5310 through 
5312); 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318); and 5 muscle groups 
for the torso and neck (Diagnostic Codes 5319 through 
5323).

(c)	There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions: (1) In the case of an ankylosed knee, if Muscle 
Group XIII is disabled, it will be rated, but at the next 
lower level than that which would otherwise be assigned. 
(2) In the case of an ankylosed shoulder, if Muscle Groups 
I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated 
to the level for unfavorable ankylosis, if not already 
assigned, but the muscle groups themselves will not be 
rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of Muscle Groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of 38 C.F.R. § 4.25.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from 0 to 180 
degrees; abduction from 0 to 180 degrees; and internal and 
external rotation to 90 degrees. Lifting the arm to shoulder 
level is lifting it to 90 degrees. See 38 C.F.R. § 4.71, Plate I 
(2009).

Residuals of a Gunshot Wound, Right Shoulder

Background

In April 1945, the Veteran was wounded with a rifle bullet that 
perforated the right shoulder, involving skin and muscle.  The 
wound was cleaned and he was transferred to the zone of the 
interior.  In June 1945, he was transferred to a convalescent 
hospital.  An August 1945 report from the convalescent hospital 
shows a diagnosis of a penetrating wound of the right shoulder, 
lateral and posterior.  Range of motion was normal and there was 
mild weakness of the right shoulder muscles.  The examiner noted 
the Veteran could participate in all sports.

In September 1945, a Board of Medical Officers found that the 
Veteran was unfit for further service by reason of the 
penetrating wound of the right shoulder.  The wound was described 
as severe, and the residuals were reported as limitation of 
motion, weakness and pain.

On VA examination in March 1946, the Veteran complained of 
discomfort in the right shoulder in wet weather and pain 
following any heavy lifting.  He also reported numbness.  

On physical examination there was a two inch by one inch scar on 
the posterior aspect of the right shoulder.  The skin was very 
thin over the scar and the scar was described as very tender when 
squeezed.  It was not adherent and there was no loss of 
underlying tissue.  There was another scar that was two and a 
half inches long by one half inch wide.  The skin was also thin 
over this scar and it was tender to pressure when squeezed.  
There was no loss of substance and the scar was not adherent.

There was "normal" right shoulder abduction and internal and 
external rotation.  He had "good" power in the shoulder girdle 
muscles.  The diagnosis was gunshot wound of the right shoulder 
joint area with painful scar formation.

At a VA examination in October 1948, the Veteran reported 
continuous employment since service.  The first scar was found to 
not appear tender.  There was no limitation of right shoulder 
motion, although the Veteran complained of a lifting sensation or 
pain on elevation of the arm.  There was no muscle loss as a 
result of the scars.  The diagnosis was scars of the superior 
aspect of the right shoulder region as residuals of a gunshot 
wound sustained in Germany 1945, which was symptomatic.

In September 2006, the Veteran reported that he stopped working 
in September 1986 due to a heart disability and had not worked 
since September 1986  See September 2006 VA Form 21-526, Claim 
for Compensation.

VA treatment records dated from May 2006 to May 2010 are negative 
for any complaints, treatment, or diagnoses associated with the 
Veteran's right shoulder disability.

In November 2006, the Veteran underwent a VA examination, 
claiming an increase in the severity of his right shoulder 
disability and unemployability.  He was described as right 
handed.  The examiner reviewed the claims file prior to the 
examination.  The Veteran reported an achy intermittent pain in 
the right shoulder, which occurred with use.  He denied redness 
or swelling, and there was no history of dislocation or fracture.  

He did report limited range of motion, precipitated by repetitive 
activity, to include bowling, painting, or sleeping on the right 
side.  This occurred approximately one time every two weeks, was 
a 7 on a scale of 1-10 in severity, and stayed until he treated 
it with medication.  He wore no devices, he was able to complete 
his activities of daily living, drive, and participate in 
sedentary recreational activities.  He stated he was retired.

The examiner stated the Veteran's muscles were symmetrical and 
firm.  There was no joint swelling, tenderness, crepitus, 
erythema, deformity, effusion, muscle spasm, atrophy, or laxity.  
His motor strength was 5/5, his sensation was intact to soft 
touch, and radial pulses were two-plus bilaterally.  

He had two scars on the right shoulder, one was located in the 
right posterior aspect; measuring 4 centimeters, slightly raised, 
nontender to palpation and healed.  The second scar on the right 
shoulder was on the posterior axillary line, measuring 4 
centimeters, raised, tight, with minimal muscle loss.  

His range of motion on the right (flexion) was 0 to 130 degrees 
without pain; the left was 0 to 150 degrees.  He abducted 0 to 
150 degrees bilaterally without pain; externally rotated 0 to 70 
degrees bilaterally, internally rotated 0 to 80 degrees 
bilaterally and adducted 0 to 50 degrees bilaterally.  He had no 
pain with range of motion.  His impingement tests were negative.  
His deep tendon reflexes were one-plus bilaterally, motion 
strength was 5/5, and pulses were two-plus.  The Veteran 
completed 20/20 forward flexions with a two pound weight in his 
hand.  There was no pain, but he did get fatigued, but this found 
to most likely be age-related.  There was no weakness or lack of 
endurance.  

An X-ray study of the right shoulder noted no fracture or 
dislocation, no significant osteophyte associated with the AC 
joint, and the humeral head was unremarkable.  In general, the 
impression was a negative right shoulder.  

The examiner diagnosed a status post right gunshot wound with 
loss of range of motion.  The examiner compared his examination 
to the Veteran's post discharge examination, which noted normal 
range of motion, and opined his condition had increased in 
severity due to decreased range of motion and intermittent pain.  
This condition would not preclude sedentary employability.

In September 2006, a therapist at a Vet Center reported that the 
Veteran had retired from the United States Postal Service.  A 
report of hospitalization for an unrelated condition in 1951, 
shows that he was then employed as a postal clerk.  The therapist 
reported that the Veteran had had this employment most of his 
life.

A September 2007 VA treatment record shows that the Veteran 
reported he "felt well" and walked for exercise.  The examiner 
assessed the Veteran to be in "good health."

The Veteran underwent a VA examination in December 2009.  
Examination of the right shoulder showed that the Veteran had 
symmetrical posture of the shoulders.  Range of motion was 0 to 
170 degrees, four times, with no pain, weakness, fatigue, or lack 
of endurance.  Shoulder abduction was 0 to 170 degrees, four 
times, with no pain, weakness, fatigue or lack of endurance.  

Shoulder external and internal rotation was 0 to 80 degrees, four 
times, with no pain, weakness, fatigue, or lack of endurance.  
There was reasonably good strength at resisting abduction, and 
adduction, particularly in the context of the Veteran's age.  
There was good muscle tone on movement of all aspects of the 
shoulder.

The examiner stated that upon reviewing the claims file, there 
was no new evidence from the Veteran's previous examination in 
2007, and there was no other new scientific evidence added to the 
claims file since that time to warrant any increase.  The 
examiner diagnosed the Veteran with status post gunshot wound to 
the right shoulder.  The examiner noted the Veteran was right 
handed, and on the basis of the examination and his performance, 
it appeared that he was capable of mild to moderate physical 
employment for his age and also sedentary employment 



Analysis

The Veteran seeks an increased disability rating for his service-
connected residuals of a gunshot wound, right shoulder, currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5303, for injury to Muscle Group III.

To warrant a higher rating under Diagnostic Code 5303, the 
evidence must show that the residuals of a gunshot wound, right 
shoulder, are moderately severe.  38 C.F.R. § 4.73. 

There is no evidence of residuals of debridement, prolonged 
infection, sloughing of soft parts, and intramuscular scarring.  
There is also no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.  Indeed, the 
November 2006 and December 2009 VA examiners did not find any 
evidence of muscle atrophy or loss of muscle function. 

The Board recognizes the Veteran's complaints of pain and fatigue 
after repetitive use.  However, the 20 percent rating currently 
assigned for the Veteran's disability contemplates complaints of 
the cardinal signs or symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c), including a lowered threshold of fatigue 
after average use. Similarly, the 20 percent rating also 
contemplates loss of power when compared to the sound side.  

While the injury was described as "severe" at the time of his 
separation from service, the Veteran has not been shown to have 
the symptomatology listed in 38 C.F.R. § 4.56, for a severe 
muscle injury.

In light of the above, the Board finds that a rating in excess of 
20 percent for the Veteran's service-connected residuals of a 
gunshot wound of the right shoulder is not warranted.

The Board has considered an increased evaluation under 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301, 5302, and 5304.  However, the 
evidence of record does not reveal any injury to the trapezius, 
levator scapulae, serratus magnus, pectoralis major II, 
latissimus dorsi and teres major, pectoralis minor, rhomboid, 
supraspinatus, infraspinatus and teres minor, subscapularis, or 
coracobrachialis.  Therefore, Diagnostic Codes 5301, 5302, and 
5304 are not for application.

Disabilities of the shoulder and upper arm may also be evaluated 
under rating criteria that contemplate ankylosis of 
scapulohumeral articulation (Diagnostic Code 5200), limitation of 
motion of the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle or 
scapula (Diagnostic Code 5203). 38 C.F.R. § 4.71a (2009).  
Because there is no evidence of ankylosis of the scapulohumeral 
articulation or impairment of the humerus, these codes are not 
applicable. 

The Board has considered whether the Veteran meets the criteria 
for an evaluation for loss of range of motion, but finds that an 
evaluation for loss of range of motion would be the same or less 
than that for his muscle disabilities.  The Veteran demonstrated 
abduction of the right shoulder to 150 degrees during a November 
2006 VA examination. Internal rotation was 80 degrees and 
external rotation was to 70 degrees.  Such limitation of 
abduction would most appropriately be considered under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 as "at shoulder level," which would 
warrant a 20 percent evaluation.  To qualify for a 30 percent 
evaluation, the Veteran would have to show limitation of 
abduction that was closer to 25 degrees from his side than 
abduction to his shoulder level.  The Veteran's worst level of 
abduction was measured at 150 degrees and thus a 30 percent 
evaluation under Diagnostic Code 5201 is not warranted.

Further, a separate evaluation for limitation of motion is not 
warranted, as such an evaluation would be pyramiding. 38 C.F.R. § 
4.14.  As noted above, although various manifestations of a 
single disability may be assigned separate disability evaluation, 
VA regulations preclude the evaluation of the same manifestations 
of a disability under different diagnoses, a process called 
pyramiding.  The limitations imposed by the muscle injury include 
limitation of motion.  Therefore, the best potential outcome for 
the Veteran is to be rated based on the criteria for muscle 
disabilities.

The Veteran has two 4-centimeter scars associated with his 
service-connected muscle disability.  The evidence does not show 
limitation of motion due to the scars and the scars do not cover 
an area of the skin sufficient to warrant a compensable rating.  
While they were tender on examination in 1946, subsequent 
examinations have not shown tenderness and there is no other 
evidence of current tenderness on examination, as a result, a 
separate rating for any of the Veteran's scars is not warranted. 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2009).

The preponderance of the evidence is against a rating in excess 
of 20 percent under Diagnostic Code 5303, as well as separate 
ratings under other diagnostic codes, for the Veteran's service-
connected residuals of a gunshot wound of the right shoulder.  
Therefore, the claim must be denied.

Extra-Schedular

In exceptional cases an extraschedular rating may be provided. 38 
C.F.R. § 3.321 (2009). The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability. Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step, a determination 
of whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

In this matter, there are no symptoms that are beyond those 
contemplated by the rating criteria. 38 C.F.R. §§ 4.123, 4.124, 
4.124(a) (2009). Further consideration of an extraschedular 
rating is therefore, not warranted.


ORDER

Entitlement to a disability evaluation in excess of 20 percent 
for residuals of a gunshot wound, right shoulder is denied.


REMAND

The Veteran claims that he is unable to work due to his service-
connected disabilities and that a grant of TDIU is therefore 
warranted. The Veteran has not worked since 1986.

The Veteran is service-connected for hearing loss at 30 percent 
disabling, anxiety disorder at 30 percent disabling, a gunshot 
wound to the right shoulder, evaluated as 20 percent disabling, 
and tinnitus at 10 percent disabling, for a combined disability 
rating of 70 percent.  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Here, because the Veteran's hearing loss and tinnitus 
disabilities are of a common etiology, his disabilities satisfy 
the schedular criteria set forth in 38 C.F.R. § 4.16(a).

In the case of a claim for a TDIU, the duty to assist requires 
that VA obtain an examination that includes an opinion on what 
effect the appellant's service-connected disabilities have on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
The evidence does not contain an opinion as to whether the 
Veteran's service connected disabilities prevent him from 
obtaining and keeping employment for which his education and 
occupational experience would otherwise qualify him.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA examination to ascertaining 
whether the service-connected disabilities 
combine to prevent gainful employment.  
The examiner should review the claims file 
and note such review in the examination 
report.

The examiner should opine as to whether 
the Veteran's service-connected 
disabilities together, without regard to 
advancing age and without consideration of 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation for which 
he would otherwise be qualified.  The 
examiner should consider the Veteran's 
education and occupational experience, and 
provide a rationale for this opinion.  

2.  The agency of original jurisdiction 
should review the examination reports to 
insure that it contains all information 
and opinions requested in this remand.

3.  If the benefits sought on appeal 
remain denied, furnish a supplemental 
statement of the case, before the claims 
file is returned to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


